Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 1 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
CASE No. 9:16-cv-81871-MARRA/MATTHEWMAN

LAN LI, an individual, et al.,

Plaintiffs,
VS.

JOSEPH WALSH, an individual, et al.,

Defendants.

KK-PB Financial, LLC,

Cross Claimant,
vs.

Leslie Robert Evans & Associates, PA, et al.,

Cross Defendants.

CROSS CLAIMANT, KK-PB FINANCIAL, LLC’S MOTION FOR SUMMARY
JUDGMENT AGAINST CROSS DEFENDANTS LESLIE ROBERT EVANS &

ASSOCIATES, PA; AND LESLIE ROBERT EVANS, INDIVIDUALLY

 

Pursuant to Rule 56 Fed. R. Civ. P. and Local Rule 56.1, Cross Claimant, KK-PB
Financial, LLC (“KK-PB”) moves the Court for an order granting Summary Judgment
against Cross Defendants, Leslie Robert Evans & Associates, PA (“Evans PA”); and
Leslie Robert Evans, individually (“Evans”) individually; (collectively “Evans”) with
respect to all claims’ asserted by KK-PB in its’ First Amended Cross Claims against

Evans (DE 317), and in support of this Motion states as follows.”

 

' Except Count IV which KK-PB intends to dismiss.
2 KK-PB has filed a Statement of Undisputed Material Facts in support of KK-PB’s Motion for Summary
Judgment concurrently filed with this Motion. The “Undisputed Facts” upon which this Motion is based

g-ifiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\li et al v. walsh et al \mot for sj 050721.doc 1
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 2 of 22

Introduction

1, The KK-PB crossclaims against Evans are for negligence, breach of
fiduciary duty, breach of contract, breach of quasi contract and civil conspiracy The
crossclaims arise out of Evans roie as the Closing Agent for the August 30, 2013 closing
of the sale of all of the limited liability company, Member Units of Glenn F. Straub, in
160 Royal Palm, LLC (“160”). The company 160 owned the real property referred to in
this litigation as the Palm House Hotel (“PHH”) located at 160 Royal Palm Way in the
Town of Palm Beach. KK-PB, which is owned by Glenn F. Straub, financed a significant
portion of the sale and took back a Promissory Note for $27,768,750.00 secured by a first
Mortgage (“Mortgage”) granted by 160 to KK-PB on the PHH Property. The Purchase
and Sale Agreement (“PSA”) for the transaction is attached to and explained in the
Statement of Undisputed Material Facts filed contemporaneously herewith.

2. Attorney Leslie Evans and Evans & Associates represented the Buyer of
the Member Units in 160, and Evans prepared the August 30, 2013 Closing Statement
detailing the closing receipts and disbursements and acted as Closing Agent. Evans took
possession of the closing proceeds necessary for recording the Mortgage granted to KK-
PB by 160.. As the Closing Agent, Evans was charged with the responsibility for
disbursement of funds pursuant to the Closing Statement and for the timely recording of
the Mortgage. Evans, as Closing Agent, also took possession of the closing proceeds to
pay, pursuant to the PSA and Closing Statement, the Broker’s commission of
$1,831,250.00 due to H. Allen Welles Real Estate. The Brokers Commission is set forth

on the Closing Statement under “Sellers Deductions” Evans failed to record the

 

are cited as (Facts at ). The Exhibits attached to the Statement of Undisputed Material Facts are
cited as (Exh. 1, number 1) (document description at 1, page number 1).

g-Ifiles\kk-pb financial Ile. 508\9:16-cv-81871-kamili et al v. walsh et al \mot for sj 050721.doc 2
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 3 of 22

Mortgage he received on August 30, 2013 until March 28, 2014. Evans failed to pay the
Broker’s commission of $1,831,250.00 to H. Allen Welles Real Estate as required by the
PSA and Closing Statement prepared by Evans. Pursuant to the Closing Statement,
“Sellers Deductions” the Brokers commission was taken from the Sellers funds. Evans
own financial records are an Exhibit in the August 6, 2019 deposition of Evans and are
attached to the Statement of Undisputed Material Facts and establish that on May 23,
2014, Evans paid the $1,831,250.00 Broker’s commission to Robert Matthews.

3. On March 18, 2018, Robert Matthews and Leslie R. Evans were the
subject of an Indictment (“Indictment”) from the United States District Court, District of
Connecticut, Case No. 3:18-CR-48. Counts 1 — 8 of the Indictment allege a wire fraud
scheme between Evans and Matthews involving the PHH. Counts 9 and 10 of Indictment
allege a bank fraud scheme between Evans and Matthews. Counts 11 — 16 allege illegal
monetary transactions using wire fraud proceeds by Evans and Matthews. Evans is
awaiting trial in the fall of 2021.

4, The undisputed evidence wili establish that Evans owed a fiduciary duty
to KK-PB and breached his fiduciary and contractual duties to KK-PB while serving as
Closing Agent for the sale of the Glenn F. Straub Member Units in 160 in which KK-PB
financed the transaction. KK-PB has been damaged by, among other things the
significant costs and expenses to defend itself against the underlying claims in this case
involving late recording of the Mortgage. Further, Evans acted without the knowledge of
Counsel of KK-PB, to pay his co-conspirator Matthews, the Broker’s fees deducted from
the Seller of $1,831,250.00, and not to H Allen Welles Real Estate as required by the

PSA.

g-lfilesikk-pb financial lfc¢.508\9:16-cv-81871-kam\li et al v. walsh et al \mot for sj 050721.doc 3
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 4 of 22

Statement of Undisputed Material Facts (filed contemporaneous herewith)

5. Evans PA is a Florida law firm with its’ principal office in Palm Beach
County, Florida. Evans’ September 18, 2018 (DE 320) Answer to the KK-PB Amended
Cross Claims (DE 317), page 1, para. 2. (Facts para. 1) and that Evans is an attorney
licensed to practice law in the State of Florida, whose principal office in with Evans PA
in Palm Beach County Florida (DE 320), page 1, para. 3. (Facts para. 2). In addition, at
ali times relevant, Evans PA has been a Florida law firm whose principal is Evans (DE
320), page 2, para. 6. (Facts para. 3).

6. Evans admits in the Answer that on March 14, 2018, Robert Mathews and
Leslie R. Evans were named as Defendants, in a Criminal Indictment in the United States
District Court of Connecticut, Criminal Case No. 3:18-CR-48 (the “Indictment”)

Appendix A to Cross Claims (DE 320), page 2, para. 12. (Facts para. 4).

The Undisputed Facts from the Evans’ September 17, 2018
Response to KK-PB’s First Requests for Admission
(Exhibit A to Statement of Undisputed Facts)

7. Evans admits that attached to the Request as Exhibit 1, is a genuine, true
and correct copy of a document entitled, Florida Real Estate Mortgage, Assignment of
Lease and Rents, and Security Agreement executed by Leslie Robert Evans on August
31, 2013 by Power of Attorney for Ryan Black, Manager/Member of 160 Royal Palm,
LLC in Palm Beach County, Florida, OR BK 26694, page 1420 Records 3/28/14 on page
1. (Facts para. 5). Evans admits that Evans was in possession of the original executed
Mortgage on and after August 31, 2013 until March 28, 2014, when Evans recorded the
Mortgage in the Palm Beach Public Records. OR BK 26694, page 1420. (Facts para. 6).

Evans admits that as worded, that at no time between August 31, 2013 and March 28,

g-lfttes\kk-pb financial Hc,508\9;16-cv-81871-kami\li et al v. walsh et al.\mot for sj 05072 1.doc 4
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 5 of 22

2014, did any person on behalf of KK-PB instruct Evans, orally or in writing, to not
record the Mortgage in the Public Records of Palm Beach County, Florida. The Evans
Response to Request 3 goes on to state, “except that Buyer and Seller knew that the
Mortgage could not be recorded right away due to insufficient funds.” (Facts para. 7).

8. Evans admits that attached to the Request as Exhibit 2, is a genuine, true
and correct copy of the document entitled, Closing Statement — August 30, 2013
(“Closing Statement”) signed for the Buyer by Ryan Black, Manager, by Leslie Robert
Evans, Power of Attorney. (Facts para. 8). Evans admits that the Closing Statement lists,

under Buyer Credits, the sum of $151,078.13 — Credit Doc Stamp. (Facts para. 9).

Evans” August 6, 2019 Deposition
taken by Counsel for KK-PB
(Exhibit B to Statement of Undisputed Facts)

9. Evans was deposed pursuant to Exhibit 1 of Evans’ deposition, KK-PB’s
Notice to Take Deposition Duces Tecum. Evans was deposed personally and as the Rule
30(b)(6) Company Representative for Leslie Robert Evans & Associates. (Facts para.
10). As of August, 2019, the Evans PA Law Firm had been in existence approximately
23 years and the Evans PA Law Firm worked primarily in real estate, and doing that 23
years, Leslie Evans was the principal person at Evans PA, who oversaw the legal real
estate work. (Evans’ Depo. pg. 30, lines 2 — 20). (Facts para. 11). With regard to the
real estate work that Evans PA did, Leslie Evans was involved in preparing purchase and
sale contracts. (Facts para. 12). During his 23 years with Evans PA, Leslie Evans was
involved in preparing closing statements for purchase and sale transactions. (Facts para.

13).

10. Leslie Evans considers a closing statement as it relates to commercial

g-lfiles\kk-pb financial lic.508\9:16-cv-81871-kamili ef al v. walsh et al.\mot for sj 050721.doc 5
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 6 of 22

property, as a document which reflects the terms of the contract as far as purchase price,
expenses, proration, financing. The closing statement reflects the business terms of the
deal. (Facts para. 14). Leslie Evans agrees it is normal and customary for him to review
the actual contract to determine what the terms are. Facts para. 15). The closing
statement expenditures are such things as documentary stamps, brokerage fees and
recording costs. (Facts para. 16).

11. In terms of preparing a closing statement on behalf of Evans PA, you
would calculate out what the documentary stamp fees would be. (Facts para. 17).

Brokers fees are the commissions set forth in the contract. (Facts para. 18)2

The Affidavit of Craig T. Galle
(Exhibit C to Statement of Undisputed Facts)

12. Mr. Galle is a lawyer who has continuously been licensed to practice law
in the State of Florida since 1990. Mr. Galle’s law practice includes commercial and
residential real estate matters, including purchase and sale agreements, title matters and
closing of real estate transactions. Mr. Galle estimates that over the past ten (10) years,
he has been involved as counsel in over five hundred (500) real estate closings. (Facts
para. 19). In August, 2013, Mr. Galle was legal counsel for 160 Royal Palm, LLC, and
KK-PB Financial, LLC, in a transaction involving the sale of the Palm House Hotel
property (the “Property”) located at 160 Royal Palm Way, Town of Palm Beach, Florida.
Attached to Mr. Galle’s Affidavit as Exhibit 1, is a genuine, true and correct copy of the
August 15, 2013 Purchase and Sale Agreement (“PSA”) for the sale of the Property

known as the Palm House Hotel. (Facts para. 19).

 

3 After page 36 of Mr. Evans’ deposition, Evans was instructed by his Counsel and invoked the 5"
Amendment to refuse to answer approximately 150 separate questions asked thereafter by KK-PB’s
Counsel regarding the Closing, the Closing documents, Evans failure to timely record the Mortgage and

g-files\kk-pb financial Ile,508\9:16-cv-81871-kam\li et al v. walsh et al.\mot for sj 050721.doc 6
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 7 of 22

13. On Friday, August 30, 2013, Mr. Galle was present at the Law Office of
Leslie Robert Evans, Evans & Associates (collectively “Evans”), along with and
representing Glenn F. Straub, the President/Manager/Sole Member of 160 Royal Palm,
LLC; and, the President/Manager/Sole Member of KK-PB Financial, LLC. Pursuant to
the PSA, Mr. Straub was selling his membership interest (i.¢., stock interest) in 160
Royal Palm, LLC, the record title owner of the Palm House Hotel Property and KK-PB
Financial, LLC, acting as a lender, was financing a portion of the purchase price by
acceptance of a Promissory Note in the amount of $27,768,750.00 secured by a first
Mortgage (“Mortgage”) on the Palm House Hotel Property. (Facts para. 21).

14. Mr. Galle’s Affidavit states that Evans, who represented the Buyer, served
as the Closing Agent and disbursing agent for the transaction. Attached to Mr. Galle’s
Affidavit as Exhibit 2, is a genuine true and correct copy of the document prepared by
Evans titled “Closing Statement August 30, 2013.” (Facts para. 22). Mr. Galle’s
Affidavit states that as the Closing Agent for the transaction involving the Property,
Evans was responsible for collecting the proceeds of sale and disbursing the proceeds of
sale as itemized on the Closing Statement. Further, because the transaction involved a
Mortgage granted to KK-PB Financial, LLC, as the Closing Agent, Evans took
possession of the funds listed on the Closing Statement as $96,140.63 for “Doc Stamps
on Mortgage;” and, $54,937.50 for “Intangible tax on Note,” along with the original
executed Mortgage. These fees were to be paid to the Clerk of Court simultaneously with
the recording of the original Mortgage. (Facts para. 23). Mr. Galle’s states in his

Affidavit that August 30, 2013 was the Friday before Labor Day, September 2, 2013, and

 

Evans failure to pay, pursuant to the PSA the Brokers commission to the Realtor. In addition, Evans
refused, based upon the Fifth Amendment to respond to KK-PB’s Second Request for Admission.

g-lfiles\kk-pb financial ffc.508\9:16-cv-81871-kam\li et al v. walsh et al.\mot for sj 050721.doc 7
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 8 of 22

as Closing Agent, Evans took possession of and agreed to promptly record the Mortgage
after the conclusion of the long weekend. (Facts para. 24).

15. Mr. Galle states in his Affidavit that on March 21, 2014, on behalf of KK-
PB Financial, LLC, the Mortgage holder, he did a title search, which is standard
procedure, to determine whether there were any construction liens on the Property, and
he then discovered that the Mortgage had not been recorded. (Facts para. 25).

16. Mr. Galle states in his Affidavit that on March 21, 2014, he sent the
following email to Evans: “Les: Please pdf me a copy of the recorded Palm House
mortgage.” (Facts para. 26). Mr. Galie states in his Affidavit that on March 28, 2014, he
sent the following email to Evans: “Les: I need you to email me a copy of the recorded
Palm House Mortgage for the KK-PB Financial, LLC loan TODAY.” (Facts para. 27).
Mr. Galle states in his Affidavit that on March 28, 2014, Evan emailed me the following:
“You will have it today along with the paid real estate tax bill. Thanks for your
patience.” (Facts para. 28). Mr. Galle states in his Affidavit that on March 28, 2014, he
sent the following email to Evans: “Les: Please email me the recorded mortgage.” (Facts
para, 29).

17. Mr. Galle states in his Affidavit that Evans failed to record the Mortgage
during the week of September 2 - 6, 2013. Evans failed to pay the Doc Stamps on the
Mortgage and Intangible tax on Note, and further failed to record the Mortgage until
March 28, 2014 and that a genuine true and correct copy of the recorded Mortgage is
attached to his Affidavit. (Facts para. 30). Mr. Galle states in his Affidavit that at no
time did he, nor anyone on behalf of KK-PB Financial, LLC, instruct Evans to not record
the Mortgage contemporaneously with the early September, 2013, closing. (Facts para.

31).

g-lfiles\kk-pb financial llc.508\9;16-cv-31871-kamili et al v. walsh et al.\mot for sj 050721.doc 8
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 9 of 22

The Affidavit of Glenn F. Straub
(Exhibit D to Statement of Undisputed Facts)

18. From September 16, 2009 to and including September 17, 2013, Mr.
Straub was the Manager/Member/President of 160 Royal Palm, LLC, a Florida limited
liability company. From August 29, 2013 to the present, Mr. Straub has been the
Manager/Member/President of KK-PB Financial, LLC, a Florida limited liability
company. (Facts para. 32).

19, On August 15, 2013, Mr. Straub did execute, on behalf of 160 Royal
Palm, LLC, the “As Is” Agreement for Purchase and Sale (“PSA”) for the sale of the
Property located at 160 Royal Palm Way, Palm Beach, Florida, referred to as the Palm
House Hotel (“PHH”). A true and correct copy of the PSA is attached as Exhibit 1.
(Facts para. 33).4 The Purchaser on the PSA, page 14, is listed as Palm House PB, LLC,
a Florida limited liability company, by Leslie Evans, its’ Managing Member. (Facts
para. 34). Section 12 of the PSA, dealing with Real Estate Brokers provides that should
any transaction contemplated herein close Seller shall, at closing, pay Broker a real estate
commission in the amount equal to 5% of the final gross Purchase Price, and “H. Allen
Welles Real Estate” is listed as the Broker. At no time was Section 12 of the PSA
amended. (Facts para. 35).

20. On Friday, August 30, 2013, Mr. Straub, on behalf of 160 Royal Palm,
LLC and KK-PB Financial, LLC, met with Attorney Leslie Evans, at the Law Offices of
Leslie R. Evans & Associates (collectively “Evans”) located at 214 Brazilian Avenue,

Town of Palm Beach, and executed certain documents pursuant to the PSA. Also present

g-Hiles\kk-pb financial llc.508\9:16-cv-81871-kam\ii et al v. walsh et al.\mot for sj 050721.doc 9
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 10 of 22

with Mr. Straub at Evans’ office was Attorney Craig T. Galle, then Counsel for 160
Royal Palm, LLC until September 17, 2013, and Counsel for KK-PB Financial, LLC.
(Facts para. 36).

21. Evans agreed to be and was the Closing Agent for the parties to the PSA.
As Closing Agent, Evans was responsible for receiving and disbursing the closing
proceeds pursuant to the Closing Statement that had been prepared by Evans.
Additionally, as Closing Agent, Evans was required to record the Mortgage in favor of
the lender, to KK-PB Financial, LLC. (Facts para. 37).

22. Attached to Mr. Straub’s Affidavit as Exhibit 2, is a genuine, true and
correct copy of a document entitled, CLOSING STATEMENT, August 30, 2013, which
document was prepared by Evans. For reasons unknown, the “Seller” is erroneously
listed as Palm House, LLC, and the Buyer is 160 Royal Palm, LLC, when in fact, as per
the PSA, the Seller was 160 Royal Palm, LLC. (Fact para. 38). The Section of Exhibit 2
titied, Seller’s Deductions, lists the Broker’s Commission of $1,831,250.00 which,
pursuant to the PSA, was to be paid by Evans from the Closing proceeds collected by
Evans, to H. Allen Welles Realty, listed in Section 12 of the PSA. (Facts para. 39).
Pursuant to the Closing Statement, Evans agreed to and collected the funds and was to
disburse and pay the Clerk of Court the $96,140.63 identified as “Doc Stamps on
Mortgage” and are $54,937.50 as “Intangible tax on Note.” (Facts para. 40).

23. On August 30, 2013, the Promissory Note (“Note’) from 160 Royal Palm,
LLC to KK-PB Financial, LLC was executed at Evans’ office. A genuine true and

correct copy of the Note is attached to Mr. Straub’s Affidavit as Exhibit 3. (Facts para.

 

* The PSA was amended, prior to Closing, pursuant to an Amendment dated August, 2013. In this Amendment, the
Buyer elected to close on the Property by acquiring 100% of the membership interests of 160 Royal Palm, were then
owned by me.

g-ififes\kk-pb financial ie. 508\9:16-cv-81871-kam\li et al v, walsh et al.\mot for sj 05072 1.doc 10
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 11 of 22

41). In August 30, 2013, the Florida Real Estate Mortgage; Assignment of Lease and
Rents and Security Agreement (the “Mortgage”) was executed by 160 Royal Palm, LLC,
as Mortgagor, and granted the Mortgage to KK-PB Financial, LLC, as Mortgagee. A
genuine true and correct copy of the Mortgage is attached to Mr. Straub’s Affidavit as
Exhibit 4. (Facts para. 42).

24, As Closing Agent, Evans took possession of the original executed
Mortgage and agreed to and was responsible to KK-PB Financial, LLC to immediately
record the Mortgage; pay the Doc Stamp on the Mortgage of $96,140.63 Intangible tax of
$54,937.50, which were payable to the Clerk of Courts. August 30, 2013 was a Friday,
and Monday, September 2, 2013 was Labor Day, and it was understood and agreed that
Evans would promptly record the Mortgage and pay the recording fees due on Tuesday,
September 3, 2013. (Facts para. 43).

25. As the Closing Agent for the transaction, Evans agreed and was
responsible to 160 Royal Palm, LLC and KK-PB to collect and disburse the funds in
accordance with the Closing Statement, Exhibit 2. (Facts para. 44).

26. In October, 2019, over 6-years after the transaction closed, Mr. Straub first
became aware, through the deposition of H. Allen Welles taken in this case, that Evans
did not pay any part of the $1,831.250.00 Broker’s Commission to H. AHen Welles Real
Estate, as required by Section 12 of the PSA. Section 12 of the PSA was never modified
or amended to provide for the payment of the Broker’s Commission to anyone other than

H. Allen Welles Realty. (Facts para. 45).

g-lfiles\kk-pb financial Ic.508\9:16-cv-81871-kam\li et al v. walsh et al.\moit for sj 050721.doc 1]
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 12 of 22

Evans refusal to answer deposition questions based on the 5 Amendment

27. The complete Evans deposition is attached as Exhibit B to the Statement
of Undisputed Material Facts. Evans refusal to answer based upon the 5“ directly impacts
on all of the KK-PB crossclaims. Polo has presented undisputed material facts to
establish the elements of each of the KK-PB crossclaims. Evans refused to answer
questions regarding his involvement as Closing Agent in the PHH transaction and the
adverse inference should apply against Evans.

28. On the matter of Evans failure to pay the $1,831,250.00 Broker’s Fee to
H. Allen Welles, Evans asserted the 5“ and refused to answer the deposition questions.
(Facts — Evans Depo. Exh. B, Depo. pg. 38, lines 10 — 19). Evans refused to answer and
asserted the 5" when asked about the purpose of a Closing Statement. (Facts — Evans
Depo. Exh. B, Depo. pg. 39, lines 15 ~ 20). Evans refused to answer and asserted the 5
when asked about making disbursements other than what is shown on the Closing
Statement. (Facts — Evans Depo. Exh. B, Depo. pg. 40, lines 1-23). When asked about
recording of document and a checklist of documents to record from a Closing, Evans
refused to answer and asserted the 5". (Facts —- Evans Depo. Exh. B, Depo. pg. 40, lines
24 and 25; pg. 41, lines 1 — 19).

29 Evans was asked whether he required written instruction from the client
regarding disbursement and Evans refused to answer and asserted the 5". (Facts - Evans
Depo. Exh. B, Depo. pg. 42, lines 5 — 16). Evans asserted the 5" and refused to answer
any questions regarding Evans account for receipt and disbursement of funds from real
estate transaction. (Facts - Evans Depo. Exh. B, Depo. pg. 44, lines 1 — 18). Evans
refused to answer and asserted the 5" with regard to the transfer of funds out of his

account from real estate Closing. (Facts ~ Evans Depo. Exh. B, Depo. pg. 56, lines 14 —

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kami\li et al v, walsh et al.\mot for sj 050721.doc 12
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 13 of 22

22; pg. 51, lines 6 — 18).

30. Evans refused to answer and asserted the 5" on any question regarding the
Palm House Hotel PSA. (Facts — Evans Depo. Exh. B, Depo. pg. 55, lines 7 — 25; pg. 56,
lines 1 — 8). Evans refused to answer, based upon the 5“, any questions regarding the
PSA which is Exhibit 3 to the Evans deposition. (Facts — Evans Depo. Exh. B, Depo. pg.
67, lines 8 — 23; pg. 68, lines 1 — 25; pg. 69, lines 1 — 25; pg. 70, lines 1 — 14). Evans was
asked specifically regarding the PSA and para. 12 dealing with the real estate Broker’s
Commission. (Facts - Evans Depo. Exh. B, Depo. pg. 73, lines 10 — 25; pg. 74, lines 1 —
25). Evans refused to answer and asserted the 5" with regard to any questions inquiring
whether there were any written modifications, amendments or changes to the PSA.
(Facts — Evans Depo. Exh. B, Depo. pg. 75, lines 1 — 25; pg. 79, lines 1 — 6).

31. Evans refused to answer and asserted the 5" as to all questions regarding
the Promissory Note to KK-PB, which is Evans Exh. 5. (Facts — Evans Depo. Exh. B,
Depo. pg. 95, lines 10 - 23; pg. 96, lines 1 — 14). Evans refused to answer and asserted
the 5" with regard to questions regarding the Mortgage granted to KK-PB — Evans Depo.
Exh. 6. (Facts — Evans Depo. Exh. B, Depo. pg. 98, lines 1 — 8; pg. 99, lines 10 — 19).
Evans was specifically asked about his taking possession of the Mortgage after it was
executed and Evans failure to record the Mortgage and Evans refused to answer and
asserted the 5". (Facts - Evans Depo. Exh. B, Depo. pg. 100, lines 16 — 25; pg. 101,
lines 1 — 25; pg. 102, lines 1 — 8).

32. Evans refused to answer and asserted the 5 with regard to payments to H.
Allen Welles. (Facts — Evans Depo. Exh. B, Depo. pg. 108, lines 8 — 25). Evans refused
to answer and asserted the 5" with regard to the $96,140.00 of Doc Stamp funds and the

$54,935.00 intangible tax on the Note. (Facts — Evans Depo. Exh. B, Depo. pg. 109,

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kamili et al v. walsh et al.\mot for sj 050721.doc 13
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 14 of 22

lines 11 ~ 25).

33. | Evans objected and refused to answer, based upon the 5“ Amendment,
KK-PB’s Second Request for Admission propounded on November 20, 2020. (Exhibit 1
attached hereto). The Requests dealt with Evans failure to timely record the Mortgage,
various provisions of the PSA, the Closing Statement prepared by Evans and the payment
of Broker’s commission.

The Motion

34. The pleadings, Evans Reponses to Requests for Admission propounded by
KK-PB, Evans August 6, 2019 deposition and the Affidavit and other documents referred
to in the Evans Deposition and Affidavit demonstrate there are no genuine issues of
material facts and that KK-PB is entitled to judgment as to matter of law, on all the
claims set forth in the First Amended Crossclaims (DE 317) against Evans, excluding
Count IV which KK-PB states it will dismiss.

The application of the Adverse Inference against the Evans Defendants

35. At Evans August 6, 2019 Deposition, Facts Exh. B, Deposition of Evans,
Evans refused and failed to answer approximately 150 separate questions from KK-PB’s
Counsel. It is KK-PB’s position that the undisputed evidence presented in support of this
Motion each of the necessary elements to prove each of its causes of action.

36, Because KK-PB has established each of the elements of each of KK-PB’s
crossclaims and therefore an adverse interest may be drawn against a party in a civil
action when he refuses to testify in responses to probative evidence against him. Boxter
vs. Palmigiona, 425 US 308, 317 — 318 (1976). When a party seeking summary
judgment produces additional direct evidence, above and beyond any negative inference

to be drawn by invocation of the Fifth Amendment, entry of summary judgment is

g-lfiles\kk-pb financial Ile.508\9:16-cv-81871-kamili et al v. walsh et al. \mot for sj 050721.doc 14
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 15 of 22

approximate. Temporary, Inc. vs. Biltres Staffing of Tampa Bay, Inc., 945 F.Supp. 1330,
1339 (MD Fla. 2013). On November 24, 2020, KK-PB propounded a Second Request
for Admission to Evans, which is Exhibit 1, attached hereto. Evans response to each of
the 14 Responses for Admission was that the Evans Defendant objected and refused to
answer based on their Fifth Amendment privilege and therefore the adverse inference
should apply to the matters addressed by the Second Requests for Admission.
Standard of Review

37. Summary judgment is appropriate when, “there is no genuine issue as to
any material fact ,” and “the movant is entitled to judgment as a matter of law.” Fed. R.
Civ. P. 56(c). The purpose of summary judgment is to isolate and dispose of factually
unsupported claims or defense. Pringle vs. Johnson & Johnson, 2020 WL 4501834 (SD
Fla. 2020). Citing to Celotex vs. Cattreit, 477 US 317, 323 — 24 (1986). The movant
bears the initial responsibility of informing the District Court of the basis for the Motion
and identifying portions of the pleadings, depositions, answers to interrogatories, and
admissions on file, together with affidavits, if any, which it believes demonstrates the
absence of a genuine issue of material facts. Pringle; citing to Celotex, 477 US at 323.
Once the moving party has met its’ burden, the non-moving party bears the burden of
coming forward with evidence. Pringle; Rule 56(c) requiring the non-moving party to go
beyond the pleadings and by its own affidavit or by the depositions, answers to
interrogatories and admissions on file, designate specific facts showing there is genuine
issue for trial. Celotex; 477 US 324. The mere existence of a scintilla of evidence in
support of the non-movant’s position will be insufficient, there must be evidence on
which the jury could reasonably find for the non-movant Anderson vs. Liberty Lobby,

473, US 242, 259 (1986).

g-lfiles\kk-pb financial lic.508\9:16-cv-81871-kam\li et al v. walsh et al Amot for sj 050721.doc 15
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 16 of 22

KK-PB’s Count I Crossclaim for negligence against the Evans Defendants

38. The elements of a claim of negligence are:

1) the existence of a duty recognized by law requires the defendant to
conform by a certain standard of conduct for protection of others
including the plaintiff:

2) failure on the part of the Defendant to perform that duty;

3) an injury or damage proximately caused by such failure; and,

4) an injury or damage to the plaintiff proximately caused by the
failure of the Defendant.

Victoria’s Angels vs. Target Corporation, 2021 WL1380161 ((SD Fla. 2021), citing to
Venice vs. Miami Dade County, 116 So.3d 461, 464 (Fla. 3 DCA 2013).

39, The Evans Defendants owe a duty to KK-PB, a party to the closing,
because the Evans Defendants are the Closing Agents for the sale of the PHH Property.
(Facts para. 22 and 23, Galle Affidavit, Exh. C, para. 7, 9 and 10). (Facts para. 37, 43
and 44; Straub Affidavit, para. 7, 10, 13 and 14). As Closing Agent, Evans owes a duty
to KK-PB to collect the proceeds of sale and disburse the proceeds of sale as itemized on
the Closing Statement, and to prompily record the Mortgage granted to KK-PB. It is KK-
PB’s position that the undisputed facts establish Evans negligence by setting forth the
duty Evans owed as Closing Agent and Evans breach of those duties by Evans actions.
Evans breached it’s duties owing to KK-PB by failing to record the Mortgage until March
28, 2014. (Facts para. 24, Galle Affidavit, pg. 15, lines 2 — 21; Fact para. 37, 43 and 45).
Further, Evans breached his duty owing to KK-PB by failing to pay and disburse the
Broker’s Commission of $1,831,250.00 owing to H. Allen Welles. (Fact para. 38, 39, 45,
46 and 47). The negligence of Evans in serving as Closing Agent caused damages to

KK-PB. (Facts para. 46). Further, Evans refused to answer questions at his deposition

e-lfiles\kk-pb financial Il¢.508\9:16-cv-81871-kamlli et al v. waish et al \mot for sj 050721.doc 16
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 17 of 22

dealing with Evans obligations and role a Closing Agent in the sale of PHH as set forth in
paragraphs 27-33 above.
KK-PB’s Count I claim for breach of fiduciary duty

40. KK-PB has sued Evans breach of fiduciary duty arising from Evans
serving as the Closing Agent for the sale of the PHH. The elements of a cause of action
for breach of fiduciary duty are:

a) the existence of a fiduciary duty;

b) breach of that duty; and,

c) damages proximately caused by the breach.
Gracey vs. Baker, 837 So.2d 348 (Fla. 2002).

41. One acting as a closing agent in a real estate transaction, has the duty to
supervise the closing in a “reasonably prudent manner.” Florida Southern Abstract &
Title Co. vs. Bjello, 346 So.2d 635 (Fla. 2% DCA 1977). The title company has the duty
to prepare the closing documents in accordance with the contract of sale. Ashew vs.
Allstate Title and Abstract Co., 603 So.2d 29 (Fla. 24 DCA 1992). The real estate
closing agent has a fiduciary duty to both buyer and seller. Ja.

42. The Court’s holding in Milleitel vs. DEK Technologies, Inc., 2011 WL
5331708 (SD Fla. 2011 is instructive on the definition of fiduciary and the duty of the
fiduciary. Millettel involved a real estate closing agent who altered a settlement
statement. A closing agent owes a fiduciary duty to all of the principal parties involved

in the closing. Absent an express agreement, the law implies from the circumstances that

an escrow agent (or closing agent) undertake the legal obligation to:

1) know the provisions and conditions of the principal agreement
concerning the escrowed property; and,
2) to exercise reasonable skills and ordinary diligence in holding and

delivering possession of the escrowed property. (i.e. disburse the
escrow funds) in strict accordance with the principal’s agreement.

g-lfiles\kk-pb financial Ilc,508\9:16-cv-81871-kam\li et al v. walsh et al.\mot for sj 050721.doc 17
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 18 of 22

(emphasis added).
The fiduciary duty of dealing honestly and with good faith toward a principal is breached
where there is a showing of fraud, deceit or absence of good faith on the part of the agent.
43. In the present case, the undisputed material facts clearly demonstrate that
Evans, as the Closing Agent, breached his fiduciary duty to KK-PB when Evans took
possession of of the executed Mortgage and over $150,000.00 of Doc Stamp recording
fees and failed to record the Mortgage for over 6 months and diverted to his co-
conspirator, Robert Matthews, the $1,831,250.00 of the closing proceeds set aside as a
“Sellers Deductions” from the Seller for the Broker’s commission. A review of the
Plaintiff's Amended Complaint in this case demonstrates how Evans breach of fiduciary
duty caused KK-PB to be named as a Defendant in this case, which resulted in KK-PB
incurring substantial damages.
KK-PB’s Count Ut claim for breach of contract
44. The elements of a breach of contract claim under Florida law are:
1) | a valid contract;
2) material breach; and,
3) damages.

Brosky vs. Miami Beach Healthcare Group, 238 F. Supp.3d 1359, 1366 (SD Fla. 2017).
Friedman vs, NY Life Ins. Co., 985 So.2d 56, 59 (Fla. 4% DCA 2008).

45. In the present case, the undisputed material facts establish that Evans
agreed to:
a) be the Closing Agent;
b) recetve and disburse the sale proceeds pursuant to the Closing
Statement prepared by Evans; and,
9) agreed to timely record the Mortgage granted to KK-PB. (Facts
para. 21, 22, 24, 25, 37, 38, 39, 40, 43 and 44.

Further, Evans breached his contractual obligation by not timely recording the Mortgage

e-lfiles\kk-pb financial llc.508\9:16-cv-81871-kamili et al v, walsh et al. \mot for sj 050721.doc 18
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 19 of 22

and by disbursing $1,831,250.00 of funds contrary to the PSA and Closing Statement.
(Facts para. 37, 39 and 45). KK-PB’s position is there is no record evidence to dispute
these facts and the adverse inference applies as to Evans failure to perform his contractual
obligations as Closing Agent.
KK-PB’s Count LV claim for breach of quasi contract
46. KXK-PB is not moving for summary judgment on this claim and will file a

notice of voluntary dismissal of Count IV.

KK-PB’s Count V claim for civil conspiracy
between Evans and Robert Matthews

 

47. The essential elements of a civil conspiracy are the following:

a) a conspiracy between two or more parties;

b) to do an unlawful act or to do a lawful act by unlawful means;

c) the doing of some overt action in furtherance of the conspiracy;
and,

d) damage to the Plaintiff as result of the acts done under the
conspiracy.

Primerica Financial Services, Inc. vs. Mitchell, 48 F.Supp 1363, 1369 (SD Fla. 1999),
Citing to Florida Fern Grove Assn. vs. Concerned Citizens of Putnam County, 616 So.2d
565 (Fla. 5" DCA 1993).

48. Evans Answer admits the allegations of the Crossclaim that on March 14,
2013, Robert V. Matthews and Leslie R. Matthews were named, as Defendants, in a
Criminal Indictment in the United States District Court of Connecticut, Criminal Case
No. 3:18-CR-48, which indictment is attached to the KK-PB Crossclaims as Appendix A.

49. At Evans deposition, he was specifically asked about Evans Deposition,
Exhibit 8, which is a QuickBooks Report of Leslie Robert Evans & Assoc, P.A. IOTA
Real Estate Account, which shows that on May 23, 2014, Evans transferred out of

$1,83 1,250.00 to what is designated as “Matthews P/O Palm House $1375.15 account.

g-lfiles\kk-pb financial Iic.$08\9:16-cv-81871-kam\li et al v, walsh et al.\mot for sj 050721.doc 19
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 20 of 22

30.

Question:

Mr. Elder:

Mr, Zink:
Answer:

Question:

Mr. Elder:

At page 115, lines 12 — 25 of Evans deposition, Evans was asked:

And did Evans PA make that payment to H. Allen Welles Real Estate on
May 23, 2014, in the amount of $1,83 1,250.00?

Objection, Fifth.

Do you refuse to answer based upon instruction of counsel?

Yes.

As of May 23, 2014, has Evans PA, anyone at Evans PA, received any
wiitten instruction for anyone to pay the real estate commission of

$1,83 1,250.00 to anyone other than H. Allen Welles Real Estate?

Objection, Fifth.

At page 116, lines 1 — 25:

Mr. Zink:
Answer:

Question:

Mr. Elder:
Mr. Zink:
Answer:

51.

Question:

Answer:

Do you refuse to answer based upon instruction of counsel?

Yes.

As of May 23, 2014, had Evans PA received any oral instructions from
anyone to pay the real estate broker’s fee due H. Allen Welles Real Estate
to anyone other than H. Allen Welles Real Estate?

Objection, Fifth.

Do you refuse to answer based on instruction of counsel?

Yes.

At page 116, line 18:

And with regard to the accounting system that your office uses, did it use,

was it a QuickBooks system? Is that what it was?

I believe so.

At page 116, line 22, Evans was asked:

Question:

And with regard to the QuickBooks system that your office used between
August 30, 2013 and the end of May, 2014, did they, did your office use

g-liiles\kk-pb financial tc.508\9:1.6-cy-81871-kam\li et al v. walsh et al. \mot for sj 050721.doc 30
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 21 of 22

that QuickBooks system for the accounting for the Palm House Hotel
transaction?

At page 117, lines 2 — 6:

Mr. Elder: Objection, Fifth.

Mr. Zink: Do you refuse to answer that question based upon instruction of counsel?
Answer: Yes.

52, The undisputed facts establish that Section 12 of the PSA provides for
payment of a Broker’s Commission to H. Allen Welles Real Estate and that at no time
was Section 12 Amended. (Facts 35, 39 and 45). The undisputed evidence establishes
that Evans at the closing took possession of the executed Mortgage and monies
necessary to record the Mortgage and failed to record the Mortgage until over 6 months
after the closing.

Conclusion

For the reasons set forth above and the Statement of Undisputed Material Facts
and Exhibits attached thereto, KK-PB requests the Court to enter Summary Judgment to
KK-PB on Crossclaims Counts f, I, III and V, and to schedule a hearing to determine the
dollar amount of damages to be awarded to KK-PB and to award KK-PB attorney’s fees

and costs when entitlement is established by KK-PB.

g-lfiles\kk-pb financial lic.508\9:16-cv-81871-kanMi et al v. walsh et al.\mot for sj 050721.doc 2]
Case 9:16-cv-81871-KAM Document 767 Entered on FLSD Docket 05/10/2021 Page 22 of 22

Respectfully submitted,

/s/_ Larry A. Zink
Larry A. Zink, Esq.
Florida Bar No. 0109592

ZINK, ZINK & ZINK CO., L.P.A.
1198 Hillsboro Mile — Suite 244
Hillsboro Beach, FL 33062

Telephone: (330) 492-2225

Facsimile: (330) 492-3956

Cell Phone: (330) 495-0171

Email: zinklaw3711@yahoo.com
Counsel for Cross Plaintiff

KK-PB Financial, LLC

 

CERTIFICATE OF SERVICE

THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the
foregoing document was electronically filed with the Clerk of Court using the CM/ECF
system, on this Oth day of May, 2021, and that the foregoing document is being
served this day on all counsel of record identified on the Service List below, via
transmission of Notices of Electronic Filing generated by CM/ECF.

Gregory R. Elder, Esq.

Law Offices of Gregory R. Elder, LLC
2300 NW Corporate Blvd — Suite 215
Boca Raton, FL 33431-7345
Telephone: 305-546-1061

Email: gelderlaw@gmail.com
Counsel for Cross Defendants:

Leslie Robert Evans; and

Leslie Robert Evans & Associates, P.A.

/s/_ Larry A. Zink
Larry A. Zink, Esq.
Florida Bar No. 0109592

g-lfiles\kk-pb financial Ilc.508\9:16-cv-81871-kam\li et al v. walsh et al.\mot for sj 050721.doc aia)
